COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-10-151-CR





SADIQ OLASUNKA ADELEKE	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On December 11, 2008, the trial court denied Appellant Sadiq Olasunka Adeleke’s request for forensic DNA testing.  Adeleke’s notice of appeal was due by January 12, 2009, but was not filed until April 7, 2010.
(footnote: 2)  
See
 Tex. R. App. P. 26.2(a)(1).  Also on April 7, 2010, Adeleke filed a motion for leave to file an out-of-time notice of appeal.

On April 28, 2010, we notified Adeleke of our concern that we lacked jurisdiction over this appeal due to its untimeliness and informed him that we would dismiss the appeal for want of jurisdiction unless he or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  
See 
Tex. R. App. P. 44.3.  Adeleke responded to our jurisdictional letter, but the response does not show grounds for continuing the appeal.

A notice of appeal that complies with the requirements of rule 26 is essential to vest this court with jurisdiction.  
Slaton v. State
, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  The court of criminal appeals has expressly held that, without a timely filed notice of appeal or motion for extension of time, we cannot exercise jurisdiction over an appeal.  
See Olivo v. State
, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); 
see also Slaton
, 981 S.W.2d at 210.

Because Adeleke’s notice of appeal was untimely, we have no basis for jurisdiction over the appeal.  Accordingly, we deny all pending motions and dismiss the appeal for want of jurisdiction.  
See
 Tex. R. App. P. 43.2(f).



PER CURIAM



PANEL:  MEIER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.



DO NOT PUBLISH

Tex. R. App. P. 47.2(b)



DELIVERED:  June 10, 2010

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.


2:Adeleke filed the notice of appeal pro se.